Title: From Benjamin Franklin to Anthony Stickney, 16 June 1764
From: Franklin, Benjamin
To: Stickney, Anthony


Loving Kinsman
Philada. June 16. 1764
I received yours of the 16th May, and am glad to hear that you and your Family are well, and that your Wife is safely delivered of another Daughter, which I hope will prove a Blessing to you both. I got home without any farther Accident, but have not yet recovered fully the former Strength of my Arm. Your Brother Josiah Davenport is still at Pitsburg, near 400 Miles west of this Place, where he has the Care of the Provincial Store, that was establish’d there during the Peace, for the Indian Trade; and since the War broke out again, there has been no good Opportunity of bringing off the Goods, so he is oblig’d to remain with them. His Wife and Children are here; and she seems to be in a bad State of Health, but the Children are well. My Wife and Daughter thank you for your good Wishes, and return theirs for you and yours. Present my best Respects to Mr. and Mrs. Lowell, and my Love to your Wife and Children. Remember me too, to your Brother Davenport and his Family. I am, Your affectionate Uncle
B Franklin
